Citation Nr: 1037530	
Decision Date: 10/04/10    Archive Date: 10/12/10

DOCKET NO.  06-27 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for leptomeningitis, to 
include as secondary to the service-connected sinusitis.

2.  Entitlement to service connection for vertigo.

3.  Entitlement to an increased evaluation for sinusitis, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran had over 20 years of active service when he retired 
in March 1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating determination of the Columbia, 
South Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO.

In April 2008, the Veteran presented testimony before the Board 
via videoconference hearing.  The transcript has been associated 
with the claims folder.

In a Decision dated in February 2009, the Board reopened the 
Veteran's claim for leptomeningitis, but denied his appeal on the 
merits.  The Board additionally denied claims of entitlement to 
service connection for vertigo and a rating in excess of 10 
percent for the service-connected sinusitis.  

The Veteran appealed the Board's Decision to the United States 
Court of Appeals for Veterans Claims (Court).  In December 2009, 
the Veteran, through his attorney, and the Secretary of Veterans 
Affairs, submitted a Joint Motion for Partial Remand (Motion).  
In an Order also dated in December 2009, the Court granted the 
Motion, vacating that portion of the February 2009 Board 
Decision, which denied the Veteran's claims on the merits.  The 
Court then remanded the matter to the Board for further appellate 
review consistent with the Motion.

The entire appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
Veteran if further action is required.




REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case remanded for action 
as described below.

As noted in the Introduction, the Court vacated that portion of 
the Board's February 2009 Decision that denied the benefits 
sought on appeal.  The basis for the Motion as it pertained to 
the Veteran's leptomeningitis claim was that the Board erred in 
not adequately discussing whether the Veteran had a current 
diagnosis of leptomeningitis.  The Motion further found that 
should the Board not be able to determine whether the Veteran 
currently has leptomeningitis, a Remand was necessary in order to 
afford the Veteran a VA examination to resolve the issue of 
current diagnosis, as well as etiology of the claimed disorder, 
including on a secondary causation basis. 

As it concerns the Board's denial of the vertigo claim, the 
Motion found the Board erred in not adequately providing reasons 
and bases for the finding that a VA examination was not necessary 
under McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Court 
ordered the Board to address whether the lay evidence of record 
triggered VA's duty to provide the Veteran an examination and/or 
Remand the claim to the RO for such a medical examination.

The Board finds that a Remand for VA examination is necessary 
with regard to the service connection claims for leptomeningitis 
and vertigo.  38 U.S.C.A. § 5103A; McClendon, 20 Vet. App. at 81.  

Finally, the Court found that the Board failed to provide an 
adequate statement of reasons and bases as to why the medical 
evidence relied on by the Board was more probative than the 
Veteran's assertions that his sinusitis had worsened in severity.  
As the Veteran testified before the Board in April 2008 that his 
sinusitis had worsened in severity, to include draining and 
crusting, the Board cannot ascertain to what extent the sinus 
disability has increased in severity, if at all, without a new VA 
examination.  The Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  

Further, where there is evidence of a material change in the 
Veteran's condition or as in the instant case, when the Veteran 
asserts that the service-connected disability in question has 
undergone an increase in severity since the time of his last VA 
examination (December 2006), the prior VA examination report may 
be inadequate for rating purposes and a new VA examination is 
required.  38 C.F.R. § 3.327(a); See Palczewski v. Nicholson, 21 
Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 
402-03 (1997).  

Any ongoing VA and private medical records pertinent to the 
issues should also be obtained.  38 U.S.C.A. § 5103A(c) (West 
2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of the 
claim).

As these matters are being remanded, the agency of original 
jurisdiction (AOJ) should take efforts to ensure that it provides 
the Veteran with notice that meets all due process requirements, 
including those addressed by recent cases from the Court.  

Accordingly, the claims are REMANDED to the RO for the following 
action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by     38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2009) are fully complied with 
and satisfied. See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)

2.  The RO should obtain any outstanding VA 
and private treatment records not on file 
pertaining to treatment of the Veteran for 
the issues on appeal.  All requests for 
records and their responses should be 
clearly delineated in the claims folder.

3.  Once the development above has been 
completed, the Veteran should be afforded 
appropriate VA examinations.  The claims 
folder and a copy of this Remand should be 
provided to and reviewed by each examiner 
in conjunction with the examination.  

The examiners should review the relevant 
evidence in the claims file in conjunction 
with the examination, to include the 
service and post-service treatment records 
and diagnostic studies.  All indicated 
tests and studies should be performed, and 
all clinical findings should be reported in 
detail.  

Neurological Examination: The examiner 
should offer an opinion as to whether the 
Veteran currently has leptomeningitis 
and/or a disability manifested by vertigo 
that is at least as likely as not (50 
percent probability or greater) related to 
the Veteran's period of active service on 
any basis and/or the service-connected 
sinusitis, to include whether the sinusitis 
aggravates any currently diagnosed 
leptomeningitis and sinusitis beyond the 
natural progression of the disease.  In 
addressing the question on secondary 
causation, the examiner is asked to 
specifically comment on medical entries in 
the claims file that some of the Veteran's 
symptoms may be the result of a prior sinus 
surgery.

Otolaryngology Examination: The examiner 
should offer an opinion as to the current 
severity of the service-connected 
sinusitis.  

The examiners must provide complete 
rationale for all conclusions reached.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  If an examination 
is not accomplished because the Veteran 
fails to report for examination, a copy of 
all notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.  38 C.F.R. § 3.655. 

5.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished with an SSOC.  The SSOC 
must contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

The case should thereafter be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran need take no action unless otherwise notified.  
VA will notify him if further action is required on his part.  He 
has the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
K. L. WALLIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


